UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 0-52524 VANITY EVENTS HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware 90-0821117 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Kane Concourse, Suite 304 Bay Harbor Islands, FL33154 (Address of principal executive offices) (zip code) (786) 530-2164 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes o No x Number of shares of common stock issued and outstanding as ofAugust 15, 2012was 1,878,864. 1 Table of Contents VANITY EVENTS HOLDING, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 23 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Total current assets Prepaid consulting fee - Intangible assets - Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - other, net of discount of $232,024 and $133,093, respectively Accrued payroll liabilities and sales tax liabilities Other liabilities Derivative liabilities Total current liabilities Stockholders' deficit Preferred stock, undesignated, authorized 49,925,000 shares, $0.001 par value, no shares issued and outstanding, respectively - - Preferred stock, Series B, authorized 75,000 shares, $0.001 par value, 75,000 shares issued and outstanding, respectively 75 75 Common stock authorized 500,000,000 shares, $0.001 par value, 1,628,864 and 269,596 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues* $
